Exhibit 10.3

FORM OF CONTINGENT VALUE RIGHTS AGREEMENT

This CONTINGENT VALUE RIGHTS AGREEMENT (this “Agreement”), dated as of August
24, 2020, is by and among Griffin Industrial Realty, Inc., a Delaware
corporation (the “Company”), and CM Change Industrial LP, a Delaware limited
partnership (the “Investor”).

WHEREAS, in connection with the issuance by the Company of 504,590 shares of the
Company’s Common Stock, par value $0.01 per share (the “Common Stock”) on the
date hereof to the Investor pursuant to that certain Securities Purchase
Agreement, dated as of August 24, 2020 (the “Securities Purchase Agreement”), by
and among the Company and the Investor, the Company is obligated to issue to the
Investor the Contingent Value Rights (as defined below) for each Common Share.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Agreement shall
have the respective meanings assigned thereto in the Securities Purchase
Agreement.  In addition to the terms defined in the Securities Purchase
Agreement or elsewhere in this Agreement, the following terms have the meanings
indicated:
(a)“Common Equity Purchase Price” shall equal $50.00 (as may be adjusted in
accordance with Section 2(c)).
(b)“Contingent Value Rights” means 504,590 contingent value rights issued to the
Investor subject to the terms and conditions contained herein (as may be
adjusted in accordance with Section 2(c)).
(c)“Test Date” means the last Trading Day during the Lock-Up Period.
(d)“Trading Market” means whichever of the New York Stock Exchange, the NYSE
MKT, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market or OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.
(e)“VWAP” means the dollar volume-weighted average price for the Common Stock on
the Trading Market during the period beginning at 9:30:01 a.m., New York time
(or such other time as the Trading Market publicly announces is the official
open of trading), and ending at 4:00:00 p.m., New York time (or such other time
as the Trading Market publicly announces is the official close of trading), as
reported by Bloomberg, L.P. through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York time (or
such other time as the Trading Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York City Time (or such other time as
the Trading Market publicly announces is the official close of trading), as



--------------------------------------------------------------------------------

reported by Bloomberg, L.P., or, if no dollar volume-weighted average price is
reported for such security by Bloomberg, L.P. for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc.  If the VWAP cannot be calculated for the Common Stock on a particular date
on any of the foregoing bases, the VWAP of the Common Stock shall be the fair
market value of the Common Stock on such date as mutually determined by the
Company’s Board of Directors in good faith.  
2.Contingent Value Rights.
(a)On the close of business as of the Test Date, the Company, together with the
Investor, shall calculate the VWAP per Common Share for the period covering the
last thirty (30) Trading Days of the Lock-Up Period, including, for the
avoidance of doubt, the Test Date (the “Lock-Up Period VWAP”).
(b)Within ten (10) Business Days after the determination of the Lock-Up Period
VWAP, the Company shall pay to the Investor, in immediately available funds to
an account designated in writing by such Investor, an amount (the “Settlement
Amount”) equal to (i) the number of Contingent Value Rights held by the Investor
on the Test Date multiplied by (ii) the amount equal to the difference between
(A) the Common Equity Purchase Price minus (B) the Lock-Up Period VWAP, which
Settlement Amount shall not be less than zero nor, subject to Section 2(c)
below, greater than $5.00 per Contingent Value Right (the “Settlement Cap”) (as
may be adjusted in accordance with Section 2(c)).  For avoidance of doubt, (x)
if the Lock-Up Period VWAP is equal to or greater than the Common Equity
Purchase Price, no Settlement Amount shall be due and payable, and (y) in no
event shall the Settlement Amount exceed $2,522,950.
(c)
(i)The terms “Contingent Value Rights”, “Lock-Up Period VWAP”, “Common Equity
Purchase Price” and “Settlement Cap”, and any amount set forth herein, shall be
adjusted appropriately to account for the occurrence of any stock split,
subdivision, stock dividend or stock distribution (including without limitation
relating to any non-cash distributions that are part of the Company’s earnings
and profits distribution in connection with its conversion to a real estate
investment trust) affecting the Common Shares (or other securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly Common Stock), reclassification, capital reorganization, combination,
consolidation or other similar recapitalization or event occurring after the
date hereof and prior to the determination of the Settlement Amount, in each
case, to increase or decrease, as applicable, such terms and amounts set forth
therein to give effect to the economic adjustment in favor of the Investor
resulting from such occurrence.  
(ii)The terms “Common Equity Purchase Price” and “Settlement Cap”, and any
amount set forth therein, shall be decreased (i) with respect to the “Common
Equity Purchase Price”, on a dollar-for-dollar basis and (ii) with respect to
the “Settlement Cap”, on an appropriate relative basis (e.g., 10% for every $1
decrease to the “Common Equity Purchase Price”), in each case to account for the
occurrence of any cash dividend or cash distribution (including without
limitation relating to any cash distributions that are part of the Company’s
earnings and profits distribution in connection with its conversion to a real
estate investment trust)

2



--------------------------------------------------------------------------------

affecting the Common Shares (or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly Common Stock)
occurring after the date hereof and prior to the determination of the Settlement
Amount, in each case to give effect to the economic adjustment in favor of the
Investor resulting from such occurrence.
(iii)Any adjustments pursuant to Section 2(c)(i) or 2(c)(ii) above shall be set
forth in a statement delivered by the Company to the Investor promptly following
the end of each fiscal quarter, including in reasonable detail a description of
such adjustments and the reasons therefore. Such notice shall be binding unless
Investor objects in good faith to the calculations detailed therein within ten
(10) Business Days of receipt of such notice.
3.Termination.  This Agreement shall terminate and the Investor shall no longer
have any rights hereunder (to payment or otherwise) upon the payment by the
Company of the Settlement Amount, if any, due to the Investor pursuant to
Section 2, or upon the determination in accordance with the terms hereof that no
Settlement Amount is payable.
4.Assignment.  This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns.  Neither the Company nor
the Investor may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor or the Company, as applicable.
 
5.No Rights as Stockholders.  This Agreement shall not entitle the Investor (or
its successors or permitted assigns) to any voting rights or other rights as a
stockholder of the Company.
6.Lock-Up.  The Investor agrees that it will not, without the prior written
consent of the Company, transfer offer, sell, hypothecate, assign, pledge,
bequest, contract to sell, or otherwise dispose of (by any means, voluntarily or
involuntarily), or enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by such Investor, directly or indirectly, of the Contingent Value
Rights issued pursuant to this Agreement.
7.Incorporation of Certain Sections by Reference.  The following sections from
the Securities Purchase Agreement shall be deemed incorporated by reference into
this Agreement, with appropriate changes as the context requires: Sections 8(a),
8(b), 8(c), 8(d), 8(e), 8(f), 8(h),  8(j), 8(l), 8(m) and 8(n).

[Signature pages follow.]



3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has duly executed this Agreement or has
caused this Agreement to be duly executed by an authorized officer as of the day
and year first above written.



COMPANY:



GRIFFIN INDUSTRIAL REALTY, INC.





By: /s/Anthony Galici

Name: Anthony J. Galici

Title:   Vice President, Chief Financial Officer and Secretary





[Signature page to Contingent Value Rights Agreement]



--------------------------------------------------------------------------------

INVESTOR:



CM CHANGE INDUSTRIAL LP





By: Cambiar GP Holdings LLC, its General Partner





By: /s/Michael Simanovsky

Name: Michael Simanovsky

Title:   Authorized Person



[Signature page to Contingent Value Rights Agreement]



--------------------------------------------------------------------------------